Citation Nr: 0811012	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-17 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Entitlement to an annual clothing allowance.  




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1982 to October 
1998.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating letter in 
which the RO denied the veteran's claim for a clothing 
allowance.  In November 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The veteran's service-connected disabilities do not 
require use of a prosthetic or orthopedic appliance that 
wears or tears clothing, or use of a medication that causes 
irreparable damage to his outer garments.


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance 
have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

In the instant case, while some minor facts may be in 
dispute, resolution of the veteran's appeal is dependent on 
interpretation of the statutory and regulatory provisions 
governing eligibility for a clothing allowance.  As explained 
below, the Board has found that the veteran is not eligible 
for a clothing allowance in this case under the applicable 
rating criteria as a matter of law.  Hence, the duty to 
notify and assist provisions of the VCAA are not applicable.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that the duties imposed by the VCAA do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence). 


II.  Analysis

In August 2002, the veteran submitted a claim for a clothing 
allowance on the basis that his osteoarthritis and meniscus 
degeneration of the knee and his skin disability required 
application of cream medication for pain and skin lesions 
affecting his clothing.  

Under VA laws and regulations, an annual clothing allowance 
as specified in 38 U.S.C.A. § 1162 is payable when the Chief 
Medical director or designee certifies that because of a 
service connected disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of use of a physician 
prescribed medication for a skin condition which is due to a 
service connected disability, there is irreparable damage to 
the veteran's outer garments.  38 C.F.R. § 3.810(a)(2).  
According to VA laws and regulations, the service connected 
disability involving a prosthetic or orthopedic appliance 
must be the loss or loss of use of a hand or foot and the 
medication causing irreparable damage to outer garments must 
be prescribed for a service connected skin disability.  
38 C.F.R. § 3.810(a)(1), (2).  

The veteran is service connected for several disabilities of 
the right and left knee, but not for loss or loss of use of a 
hand or foot.  He is also service connected for lichen 
simplex, with residual scars, a skin disability.  

Service medical records show that the veteran had two 
dermatology diagnoses at the time of his May 1998 Medical 
Board: lichen simplex chronica for which he was treated with 
topical steroids, intralesional steroid injections, and oral 
antihistamines; and alopecia areata hair loss for which he 
was not undergoing therapy at that time.  Service medical 
records also show that before leaving service in October 1998 
the veteran was prescribed ointments and medications for his 
skin and rashes, including Lidex and Clobetasol.

Post service private medical evidence of record indicates 
that he is prescribed Clobetasol for his lichens simplex.  

In November 2002 correspondence, the veteran said that he was 
prescribed Lidex from a VA clinic at Fort Knox, Kentucky.  He 
wrote that the Lidex was for lesions on his neck, forearms, 
wrists and knees and that the medication irreparably damaged 
his clothing with large stains.  The November 2002 letter did 
not differentiate between damage to undergarments and to 
outer garments.  In an April 2004 telephone call with VA 
personnel, the veteran related that he wanted a clothing 
allowance because he uses topical creams that cause his 
clothing to deteriorate.  

The veteran's claim was reviewed by a designee of the Chief 
Medical director in November 2002.  Following her review it 
was concluded that the records for the veteran did not 
establish that, because of a service-connected disability, he 
wore or used a prosthetic or orthopedic appliance which 
tended to wear out clothing or that because of his service 
connected skin condition he used medication that caused 
irreparable damage to his outer garments.  Based on this 
certification, the RO denied the veteran's claim.  

The April 2003 RO denial includes the information that the 
Baltimore VAMC pharmacy did not have any record of issuing 
any medications for the veteran's skin condition.  In a 
November 2003 written statement, the veteran explained that 
his ointments and medications for his service connected skin 
disability were prescribed by a private physician, and 
included a copy of a prescription for Clobetasol.

The claims file includes an internal electronic mail (e-mail) 
message, according to the May 2005 SOC, between the Chief 
Medical Director's designee and the Baltimore VAMC pharmacy 
in November 2004 on whether Clobetasol causes irreparable 
damage to clothing.  The answer in the file indicates that 
Clobetasol should not cause damage to clothing when applied 
properly.  

As noted, a clothing allowance is based on a certification by 
a designated VA medical professional.  The designated VA 
medical professional has certified that the veteran does not 
meet the criteria for a clothing allowance.  In his June 2005 
substantive appeal, the veteran disputed the information in 
the cited e-mail message.  The veteran asserted that he 
applies the medication on his skin sores and that it stains 
his clothing, including his underwear, shirts and pants.  The 
Board notes a clothing allowance is only proper for damage to 
a veteran's outer garments and not to underwear.  See 
38 C.F.R. § 3.810 (2007).  The veteran also disputed the 
identity of the parties to the e-mail, whether they were 
clerks or technicians or pharmacists.  However, their 
identities were noted in the SOC sent the veteran.

The Board has considered the veteran's contentions, but notes 
that the only evidence in his favor regarding irreparable 
damage to his clothing arises from his assertions.  The 
medical evidence of record, however, does not support his 
claim that any ointments or medications he is prescribed for 
his service-connected skin disability causes irreparable 
damage to his outer garments.  Where, as here, the law and 
not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  





ORDER

An annual clothing allowance is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


